DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Summary
The Preliminary amendment filed on Oct. 05, 2020 have been acknowledged. Claims 2-17, 22-26, 35-36 have been cancelled. Claims 18-21, 27-28, 30-32, 34, 37, 40 have been amended. Claims 1, 18-21, 27-29, 30-34, 37-41 are pending and considered. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 is objected for citing Table. MPEP cites: Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1 is very confusing and unclear which one or more sequences are included or not included as one or more alternative sequence. For example, the Table 1 cities in the claim comprising at least 32 amino acid sequences, it is very unclear which sequences is entitled with which sequences in combination with which sequence.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims  1, 18-21, 27-29, 30-34, 37-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having isolated 9 monoclonal antibodies with a pairs of defined variable light chain and variable heavy chain, wherein each of paired of variable light chain (VLC) and variable heavy chain (VHC) comprises 3 pairs of CDRs with defined amino acid sequence that together defined the antigen binding capacity or specify of  an mono clonal HIV neutralizing antibody, does not reasonably provide enablement for any HIV neutralizing antibody or agent with only one CDR alone or in any random CDRs in any kind of combination or mutation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The test of an enablement or scope of enablement is whether one skilled in the art could make and use the claimed invention from the disclosure in the application coupled with information known in the art would render undue experimentation (See United States v. Theketronic Inc., 8USPQ2d 1217 (fed Cir. 1988). Whether undue experimentation is required is not based upon a single factor but rather a conclusion reached by weighting many factors. These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in re Wands, 8USPQ2d 1400 (Fed. Cir. 1988), which are set forth below:
1). Nature of invention; 2). Scope of claims; 3). State of art; 4). Unpredictability; 5). Level of skill; 6). Number of working examples and 7). Amount of guidance presented in the specification.
The nature of invention is directed to a method for using the antibody made by the Applicant to detect an antigen of HIV. However, the scope of the claims read on a binding agent that neutralizes HIV in an in vitro HIV neutralization assay and/or in vivo, 
It is well Known in the art by the state of art that antibody can be used for binding to a virus antigen, it is not a vaccine to prevent any virus infection. Moreover, HIV is a virus which has not been found to have an antigen being capable of inducing a neutralizing antibody to neutralize the virus infection. Moreover, the HIV infection is tended to be a virus with a high frequent mutation and also likely to be a latent virus that can be integrated into host cellular gene and become a latently infected person. Therefore, searching a neutralizing antibody is very difficult and highly unexpected. 
Moreover, Application as it was originally filed has not provided any evidence or guidance that an antigen binding agent with only one CDR peptide sequence. 
Therefore, given the above analysis of the factors which the courts have determined are critical in asserting whether a claimed invention is enabled, it must be considered that the skilled artisan would have to conduct undue and excessive experimentation in order to practice the claimed invention.
Hence, considering large quantity of experimentation needed, the unpredictability of the field, the state of the art, and breadth of the claims, it is concluded that undue experimentation would be required to enable the intended claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 18, 20, 21, 27, 28, 29, 30-31, 33, 34, 37, 38, 39, 40 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-20. of U.S. Patent No. 10,730,933B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims and rejected claims comprises overlapping scopes directed to a binding agent that neutralizes HIV in an in vitro HIV neutralizing assay and in vivo, the binding agent comprising a combination of a heavy variable region (VH) and a light chain variable region (VL) selected from the group consisting of  a) a VH comprising the CDRs 1-3 in both VL and VH chains set forth in SEQ ID NOS: 1-3 for VH and SEQ ID NO: 4-6 for the VL as well as a VH comprising sequence set forth in SEQ ID NO: 7 and a VL comprising SEQ ID NO: 8 or VH comprising SEQ ID NO: 13 or a VL comprising SEQ ID NO: 14, each of the polynucleotide sequences encoding CDRs and HV or LV regions sequences set forth from SEQ ID NOS: 33-46 as well as method for using said antibody to detect or treat the HIV.  Therefore, the issued reference claims and the rejection . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648


/BAO Q LI/Primary Examiner, Art Unit 1648